Citation Nr: 1409691	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-28 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for chronic obstructive pulmonary disease (COPD), including as secondary to nicotine addiction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the Army from January 1962 to December 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran submitted a notice of disagreement in September 2004; however, the RO failed to take action on it until it received the Veteran's January 2009 claim to reopen.  In June 2009, the RO issued a statement of the case, denying the Veteran's claim.  He timely appealed.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and the Veterans Benefits Management System (VBMS) systems system to ensure total review of the evidence.  


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied a claim for service connection for a chronic lung condition as secondary to service-connected nicotine addiction because: (1) the laws regarding claims for disabilities no longer allowed service connection for disabilities associated with tobacco use and (2) there was no evidence of a chronic lung condition in service. 

2.  The evidence received since the prior denial of service connection for service connection for a chronic lung condition as secondary to service-connected nicotine addiction does not raise a reasonable possibility of substantiating the claim.  





CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  

2.  No new and material evidence has been received since the November 2001 rating decision.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

Here, September 2003 and February 2009 letters informed the Veteran that new and material evidence was needed to substantiate the claim to reopen a previously denied claim for COPD and described what would constitute such new and material evidence.  The February 2009 letter explained that the Veteran's claim for COPD was previously denied because the evidence failed to show a connection between his lung disorder and service, and informed the Veteran to submit any new and material evidence relating to the reason the Veteran's claim was previously denied.  The Veteran was also informed of how to substantiate the underlying claim for service connection, the allocation of responsibilities between himself and VA and of how disability ratings and effective dates are assigned.  The Board notes that although the September 2003 letter erroneously informed the Veteran that he needed to submit evidence of a connection between his COPD and his service-connected nicotine addiction, the deficient notice as to this issue is not prejudicial.  Indeed, the deficient notice was subsequently cured with the February 2009 letter and the RO readjudicated the matter in a June 2009 Statement of the Case and a December 2009 Supplemental Statement of the Case.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient records are in the file and there is no indication that any relevant records are outstanding.  The Board thus finds that the relevant records identified by the Veteran as relating to the Veteran's lung disorder have been obtained.

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.
II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has not submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, in September 2000, the Veteran submitted a claim for service connection for a chronic lung condition as secondary to smoking.  In November 2001, the RO denied service connection for a chronic lung condition as secondary to the service-connected nicotine addiction under 38 C.F.R. § 3.300, which prohibits secondary service connection for disabilities associated with tobacco use filed after June 1998.  The RO further denied service connection on a direct basis due to no evidence of treatment or a diagnosis of a chronic lung condition during military service.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the November 2001 rating decision became final.

In February 2004, the RO denied the Veteran's claim to reopen as a matter of law under 38 C.F.R. § 3.300 and because there was no evidence of a nexus between the Veteran's chronic lung condition and service.  The Veteran filed a notice of disagreement in September 2004, but a Statement of the Case was not issued until June 2009.  In the interim, the Veteran submitted a January 2009 letter from Dr. K.M. which stated, "[The Veteran] has a well documented history of COPD.  In my opinion, it is as likely as not that his COPD is connected to or the result of his tobacco use."  Also of record are VA treatment records, showing that the Veteran was treated at a VA outpatient facility for his chronic lung disorder continuously from 2002 to 2009.  These records include numerous notations of a connection between the Veteran's lung disorder and his previous smoking history.
The private opinion and the VA outpatient clinical records are new, in that they were not previously before agency decision makers. However, they are not material.  Specifically, they continue to reflect that the Veteran's lung disorder is related to his use of tobacco products, rather than to another incident in active service.  This is the same theory and evidence of record at the time of the last prior denial.  Therefore, the claim cannot be reopened. 


ORDER

As no new and material evidence has been submitted to reopen the claim for service connection for a chronic lung condition as secondary to service-connected nicotine addiction, the claim to reopen is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


